Dickstein, J.
The Board of Elections rejected the designating petition of William T. Andrews for the position of Assemblyman of the Democratic Party from the 12th Assembly *1025District, New York County, on the purely technical ground that the petition as filed did not have a cover thereon setting forth a “ totalization ” of the pages and signatures as required by “ the time-honored practices of this Board ”. Nevertheless, the tabulation of signatures ordered by me showed a total of 1,416 valid signatures, whereas the total required was. only 350.
At hearings held before me the opponents of this candidate sought to introduce evidence that some of the signatures to this petition were not taken before the individual who acted as subscribing witness, although a comparison of the signatures of the individuals in question with the official pollbooks at the last election which contained the signatures of these persons showed them to be genuine in every respect. Furthermore, no attempt was made to produce before me any of the persons whose signatures were claimed to be fraudulent and I am satisfied that the nominating petition contains more than 350 genuine signatures.
Since the so-called “time-honored ” practice of the Board of Elections is merely a salutary custom but no definite statutory requirement and the proof before me showed overwhelmingly no evidence of any forgery or any other fraud, I conclude that the petition is valid.
Motion to validate the designation of William T. Andrews as a Democratic candidate for the office of Assemblyman from the 12th District of New York County is granted and the Board of Elections is hereby directed to print his name as such candidate on the forthcoming primary ballot.
Order signed.